IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 95-11225
                          Conference Calendar



ROBERT WILLIS,

                                           Plaintiff-Appellant,


versus

GLENN A. KLANDER; ROBERT WHITE;
RONALD J. DONALDSON; WAYNE SCOTT;
KAREN O. JONES; MICHAEL E. PHILLIPS,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:95-CV-275
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Robert Willis, Texas prisoner #646806, appeals the dismissal

of his civil rights suit pursuant to 28 U.S.C. § 1915(d).    Willis

contends that the defendants violated his First Amendment right

of religion, his right of equal protection, and his right to be

free of cruel and unusual punishment when they did not prevent

certain vegetables from being included on his food tray.    We have

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-11225
                               - 2 -

reviewed the record and Willis’ brief and find no reversible

error in the reasoning adopted by the district court.   Willis v.

Klander, No. 2:95-CV-275 (N.D. Tex. Dec. 21, 1995).   Further, we

find that Willis’ appeal is frivolous, and accordingly, we

DISMISS it pursuant to 5th Cir. R. 42.2.

     We caution Willis that any additional frivolous appeals

filed by him will invite the imposition of sanctions.   To avoid

sanctions, Willis is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED.   SANCTION WARNING ISSUED.